Per Curiam.
Plaintiff brought this action in the district court for Douglas county to recover damages for alleged malpractice of defendant in his treatment of plaintiff while she was a patient under his professional care. This case depended on disputed facts and was peculiarly one to be decided by a jury. The jury returned a verdict for plaintiff in the sum of $25,000, and from a judgment entered thereon defendant has appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.